The, plaintiff, William Leach, instituted this suit in the justice court against the Texas  Pacific Railway Company to recover $150, the alleged value of a mule charged to have been killed by the locomotive of the defendant. From a judgment against it in the justice court, the defendant appealed to the county court where a trial de novo resulted in a judgment in favor of the plaintiff. The defendant appealed, but the brief which it files in this court contains no assignments of error. In the absence of such the court has no jurisdiction to review any ruling or alleged error of the trial court which is not in itself fundamental. Statutory provisions and rules requiring assignments of error are mandatory. Rule 32, Courts of Civil Appeal, 142 S.W. xiii; Smoot, Texas Court Rules; 3 Tex.Jur. p. 802, § 569; p. 835, § 588; article 1837, article 1846 (note 8), R.S. 1925 (Vernon's Ann.Civ.St.).
The propositions found in the brief, if sufficient as such, are not sufficient as assignments of error. They make no distinct specification of error. 3 Tex.Jur. p. 860, § 600, p. 846, § 593. For the functions of assignments of error and the sufficiency of such assignments see Court Rules 24, 25, and 26, 142 S.W. xii, Smoot, Texas Court Rules, and the following authorities: Clarendon Land Inv. Agency Co. v. McClelland, 86 Tex. 179, 23 S.W. 576, 1100, 22 L.R.A. 105; Largent v. Etheridge (Tex. Civ. App.) 13 S.W.2d 974; Foust v. Jones (Tex. Civ. App.)90 S.W.2d 665; Panhandle  Santa Fe Ry. Co. v. Burt (Tex. Civ. App.)71 S.W.2d 390; Thompson v. Caldwell (Tex. Civ. App.) 22 S.W.2d 720.
Under the circumstances we have examined the record to determine whether fundamental error is manifested by the judgment rendered. Finding none, the judgment of the trial court is affirmed. *Page 837